 



Exhibit 10.1
AMENDMENT NO. 5 TO STOCK EXCHANGE AGREEMENT
     THIS AMENDMENT NO. 5 TO STOCK EXCHANGE AGREEMENT (“Amendment No. 5”) is
entered into as of May 12, 2006 by and among Digital Ecosystems Corp., a Nevada
corporation (“DEC”), GSL Energy Corporation, a Maryland corporation (“GSL”), and
MAB Resources LLC, a Delaware limited liability company, as GSL Shareholder
Representative (the “GSL Shareholder Representative”).
WITNESSETH:
     WHEREAS, DEC and GSL are parties to that certain Stock Exchange Agreement
dated as of February 10, 2006, by and among DEC, GSL, MABio Materials
Corporation, a Maryland corporation, and MAB Resources LLC, a Delaware limited
liability company, as amended (as amended the “Exchange Agreement”);
     WHEREAS, DEC and GSL mutually desire to amend certain Schedules to the
Exchange Agreement to incorporate and update mutually agreed upon changes to the
Exchange Agreement; and
     WHEREAS, Section 11.2 of the Exchange Agreement requires that any amendment
of the Exchange Agreement be in writing signed by DEC, GSL, and the GSL
Shareholder Representative.
     NOW, THEREFORE, the parties hereby agree as follows:
     1. Definitions. Terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.
     2. Amendments. Effective as of the date hereof:

  (i)   A new Section 2.12 is inserted into the Exchange Agreement to read as
follows:
 
“2.12 Subsequent Closings. If, on the Closing Date, holders of at least eighty
percent (80%) of the issued and outstanding GSL Common Stock are parties to this
Agreement and exchange their shares of GSL Common Stock for shares of DEC Common
Stock, than, for a period of fourteen days after the Closing Date, the parties
hereto agree to provide for additional closings within such fourteen day period
so that additional holders of GSL Common Stock may exchange their shares of GSL
Common Stock for shares of DEC Common Stock, on the same terms and conditions as
those holders of GSL Common Stock exchanged their shares on the Closing Date.  
  (ii)   Schedule 2.1 to the Exchange Agreement is amended in its entirety by
deleting Schedule 2.1 and replacing it with Schedule 2.1 to this Amendment
No. 5.     (iii)   Schedule 4.6 to the Exchange Agreement is amended in its
entirety by deleting Schedule 4.6 and replacing it with Schedule 4.6 to this
Amendment No. 5.     (iv)   Schedule 4.11 to the Exchange Agreement is amended
in its entirety by deleting Schedule 4.11 and replacing it with Schedule 4.11 to
this Amendment No. 5.

     3. Continued Validity. The Exchange Agreement (including the provisions of
the Exchange Agreement not modified hereby), as modified by this Amendment
No. 5, shall remain in full force and effect following the execution of this
Amendment No. 5.
     4. Governing Law. This Amendment No. 5 shall be construed and enforced in
accordance with the laws of the State of Colorado.

 



--------------------------------------------------------------------------------



 



     5. Counterparts. This Amendment No. 5 may be executed in separate
counterparts, each of which will be an original and all of which taken together
will constitute one and the same agreement, any one of which may be delivered by
facsimile, and any party hereto may execute this Amendment No. 5 by signing any
such counterpart.
[Signature Pages Follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5
effective as of the date set forth above.

              DIGITAL ECOSYSTEMS CORP.
 
       
 
  By:   /s/ Gregory Leigh Lyons
 
     
 
 
      Name: Gregory Leigh Lyons
 
 
      Title: President
 
 
      Date: May 12, 2006
 
 
            GSL ENERGY CORPORATION
 
       
 
  By:   /s/ Kelly H. Nelson
 
     
 
 
      Name: Kelly H. Nelson
 
 
      Title: President
 
 
      Date: May 12, 2006
 
 
            MAB RESOURCES LLC
 
       
 
  By:   /s/ Marc A. Bruner
 
     
 
 
      Name: Marc A. Bruner
 
 
      Title: Member
 
 
      Date: May 12, 2006
 

3